OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements. 

Drawings
The drawings filed 10 APR 2019 are objected to under 37 CFR § 1.83(a) since the drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
The subject matter of claims 26 and 27 (choke - valve - melt pump).
The subject matter of claim 26 (cooling tubes in the central spindle).
The drawings filed 10 APR 2019 are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
The apparently handwritten reference characters and Figure legends are of inadequate clarity (not uniformly thick and well-defined - 37 CFR 1.84(l)):  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  For example, reference character “9” in Figures 2, 4, and 6 appear to be the letter "g” - thus at least this reference character is not well-defined and contributes to confusion and/or contradiction with the written specification.
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).

Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

Applicant should thus verify that (1) all reference characters in the drawings are described in the detailed description portion of the specification and (2) all reference characters mentioned in the specification are included in the appropriate drawing Figure(s) as required by 37 CFR 1.84(p)(5).  
The following deficiencies apply to Figures 1-8 and 10-11:





[AltContent: ]
    PNG
    media_image1.png
    8
    8
    media_image1.png
    Greyscale


INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 






Specification
The substitute specification filed 10 APR 2019 has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The substitute specification filed 10 APR 2019 (clean copy) is objected to because of the following noted informalities:
¶ [0025]:  “melding” is a misspelling.
¶ [0071]:  “meld” is a misspelling.
¶ [0158]:  “und” is a misspelling.
¶ [0191]:  “und” is a misspelling.
	Appropriate correction is required.
The Abstract of the Disclosure is objected to because:
	a.	Line 1:  the recitation of "The disclosure relates to" is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).
The title of the invention is objected to because of the presence of the word “IMPROVED” - MPEP 606.  A new title is required that is clearly indicative of the invention to which the claims are directed without said word.


Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

Claim 36:  the size of what element(s) is being referred to?  The claim is thus of indefinite scope.

Claim 37:  the size of what element(s) is being referred to?  The claim is thus of indefinite scope.

Claim 39:  The term “long” and “overlong” in claim 39  are relative terms which render the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in 

Claim 39, line 8:  the word “und” is not understood.

Claim 40, line 7:  it appears “radial” should be --radially-- for clarity.

Claims 26-50:  the distinction or relationship between the planetary roller extruder module, central spindle, and planetary spindles in base claim 26 as compared with the planetary roller extruder sections/modules, planetary roller extruder sections, and planetary spindles set forth in many of the dependent claims is wholly unclear - see e.g. claims 39-41 and 45-46.  It is not known if the subject matter of the dependent claims is referring back to the elements recited in claim 26 or reciting yet further elements of the extruder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The claims are being treated on the merits to the extent they are deemed definite and understood.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-45 and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kolossow (US 6074084) in view of Visscher et al. (US 2015/0118352 A1) or Rust (US 2015/0283728 A1).
KOLOSSOW discloses an extruder (Figure 1) with at least one planetary roller extruder section (III, V, or VII) or planetary roller extruder module (III, V, or VII) for cooling melts, comprising an internally toothed liner below 3, 5, 7; an externally toothed central spindle 21, 24, 26, 29 disposed centrally within and at a distance from the liner, planetary spindles 21, 22, 25, 27, 30 disposed between the central spindle and the liner, each planetary spindle having an external toothing meshing with both the internally toothed liner and the externally toothed rotating central spindle; and a stop ring (the ring at the right side of 4 or the ring portion between 7 and 18) configured to axially support 
a rear end of the planetary spindles while the planetary spindles rotate around 
the central spindle; wherein the extruder comprises at least five elements selected from the group consisting of a distance between centerlines of adjacent planetary spindles being at least equal to an outer diameter of the planetary spindles (Figure 1), a pressurized melt supply 14; a cooling section within 2, 3, 5 composed of several sections/modules 2, 3, 5, at least one section/module having a flow, during melt supply, converse to the conveying direction of the extruder (note oppositely pitched spindles in Figure 1); 
wherein the pressurized melt supply is present and comprises one or more of a side-arm extruder 14, a melt pump 11 or 16, and a single-screw module 14; 

wherein the pressurized melt supply 11 or 16 is arranged proximal to a drive of the planetary roller extruder section or module (III, V, or VII), wherein a conveying direction of the planetary roller extruder section or module (III, V, or VII) is directed against the pressurized melt supply - Figure 1; and wherein a discharge of cooled melt is provided at an extruder end (IX) which faces away from the drive;
wherein the pressurized melt supply 16 is provided at an extruder end which faces away from a drive, wherein a conveying direction of the planetary roller extruder section or module is directed against the pressurized melt supply, and wherein a discharge of cooled melt is provided an end (IX) of the extruder proximal to the drive; 
wherein the pressurized melt supply is a side-arm extruder 14 or a melt pump 11 or 16 and arranged at a ring 4 or 6 preceding a housing of the planetary roller extruder module or section which surrounds the central spindle 21, 24, 26, 29;
 wherein the melt pump 16 or the side-arm extruder is located on an extruder end facing away from a drive; wherein a distance between centerlines of adjacent planetary spindles on their orbit is at least equal to an outer diameter of the planetary spindles - Figure 1; 
wherein the distance between the centerlines of the adjacent planetary spindles is at most equal to twice the outer diameter of the planetary spindles (Figure 1);
the liner having a thickness as seen in Figure 1;

 wherein the planetary spindles 21, 22, 25, 27, 30 include one or more nap spindles and/or transport spindles; 
wherein a long cooling section 3, 5, and/or 7 with intermediate pieces 4, 6, or the flanges seen in Figure 1;
and comprising a first planetary roller extruder section or planetary roller extruder module (one of III, V, or VII) and a second planetary roller extruder section or planetary roller extruder module (another of III, V, or VII), wherein a void between the central spindle and the liner of the first planetary roller extruder section or planetary roller extruder module is radial larger than a void between the central spindle and the liner of the second planetary roller extruder section or planetary roller extruder module -   Figure 1;
wherein a diameter of the central spindle in the first planetary roller extruder section or planetary roller extruder module and a diameter of the central spindle in the second planetary roller extruder section or planetary roller extruder module are the same, wherein a diameter of the planetary spindles in the first planetary roller extruder section or planetary roller extruder module is larger than a diameter of the planetary spindles in the second planetary roller extruder section or planetary roller extruder module, wherein a diameter of the liner in the first planetary roller extruder section or planetary roller extruder module is larger than a diameter of the liner in the second planetary roller extruder section or planetary roller extruder module, and wherein a number of teeth of the planetary spindles and the liner in the first planetary roller 
section or planetary roller extruder module - Figure 1;
wherein an inlet opening of 12 or 17 and/or an outlet opening of 13 or 18 are formed by a ring 4 or 6; 
adapters 4, 6 for metering points 11, 16;
and wherein the planetary spindles 21, 22, 25, 27, 30 of the planetary roller extruder sections or planetary roller extruder modules mesh directly with the central spindle 21, 24, 26, 29 - Figure 1.
Kolossow (US 6074084) does not disclose a choke arranged at an outlet of the planetary roller extruder section or module or cooling tubes arranged within the central spindle. 
Visscher et al. (US 2015/0118352 A1) discloses a planetary extruder in Figure 1 and teaches that the extruder can be associated with a choke in the form of a melt pump or other pumping mechanism that is located downstream of and perhaps connected to the extrusion portion 34 at the outlet of the extruder.  It would have been obvious to one skilled in the art to have provided Kolossow with a choke in the form of a melt pump as taught by Visscher et al. for the purpose of assisting in the extrusion of product from the extruder (¶ [0145]).
Rust ‘728 discloses a planetary extruder with a central spindle 107 and teaches that it is common practice to equip the central spindle 107 with channels/tubes through which heating or cooling agents are led.  The conventional heating or cooling agent is water or oil with which is heated or cooled.  It would have been obvious to one skilled in 
With regard to claims 36, 37, 42, 43, 44, and 47, these claims are drawn to sizes of various components of the extruder (such as liner wall thickness, size of the central spindle, etc.).  With regard to such sizes, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Thus, for one skilled in the art to form the components of the prior art extruders of any desired size, including within the recited sizes, to meet operational or design requirements would be well within the realm of obviousness.  
With further regard to claim 37, the recited maximum speed of the central spindle recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   The only structure recited in claim 37 is the central spindle.  This spindle does not alter its overall structure as a function of the intended/designed speeds of rotation set forth in claim 37.  Nevertheless, the prior art herein discloses all of the recited structure (central spindle) irrespective of the manner or speed in which said structure is operated.  


APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Allowable Subject Matter
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112 rejection(s) are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses planetary extruders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  









/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





10 September 2021